Citation Nr: 0623861	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to August 
1945.  He died on October [redacted], 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death, and claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in September 2005.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in October 2003.  The veteran's death certificate 
reflects that the cause of the veteran's death was 
respiratory arrest, due to metastatic prostate cancer.  

2.   During his lifetime, the veteran was service connected 
for the residuals of a compound commuted fracture of the 
right humerus, with severe muscle damage due to shrapnel, 
evaluated as 40 percent disabling, ulnar nerve transposition 
and paresthesia, secondary to same, also evaluated as 40 
percent disabling, and Dupuytren's contracture of the right 
finger, evaluated as noncompensably disabling.  The veteran 
was also in receipt of individual unemployability benefits 
from December 2001.

3.  Metastatic prostate cancer is not of service origin and 
was first manifested many years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.

5.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his seperation from service, and was 
never a prisoner of war during such service.

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSION OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated in December 
2003.  The originating agency essentially asked the appellant 
to submit any pertinent evidence in her possession, and 
specifically informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains medical records which will be addressed as 
pertinent, particularly, the veteran's private treatment 
records.  In addition, neither the appellant nor her 
representative has identified any additional pertinent 
available evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to this claim.

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
private treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the evidence 
submitted by the appellant or on her behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show on each of his claims.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2005); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The cause of the veteran's death as noted on his death 
certificate was respiratory arrest due to metastatic prostate 
cancer.  In this regard, the Board notes that the veteran's 
service medical records are negative for any treatment for, 
or diagnosis of, cancer of any kind.  Nor does the evidence 
show that the veteran was diagnosed with cancer any earlier 
than 2000, 52 years after the veteran's seperation from 
service.  The appellant has not submitted any competent 
medical evidence, nor is there any competent medical evidence 
of record, which establishes a relationship between the 
veteran's service and the cause of his death, prostate 
cancer.  Thus the preponderance of the evidence of record 
does not show that the veteran's death was directly related 
to service.

However, the appellant's main contention is not that the 
veteran's prostate cancer is directly related to service, but 
that the veteran's service connected right arm disabilities 
were either the primary site of the veteran's cancer, and 
that this cancer was related to the veteran's service 
connected right arm disabilities, or that the veteran's 
service connected right arm disabilities caused the veteran 
to be unable to resist his cancer, due to their disabling 
nature.  However, the Board notes that the evidence of record 
is completely negative for any relationship between the 
veteran's service connected right arm disabilities and his 
cancer.  In this regard, the Board notes that the veteran's 
death certificate clearly indicates that, while the veteran's 
cancer did metastasize, its initial manifestation was in the 
veteran's prostate.  Furthermore, evidence from the veteran's 
private physician, dated in 2003, indicates that the 
veteran's cancer was initially prostate cancer and had spread 
to his bones, not that the veteran's cancer started in his 
right arm.

Although the appellant has alleged, in her recent hearing 
testimony, that a doctor told her that the veteran's cancer 
originated in his right arm, this statement is the 
appellant's assertion and, as such, is insufficient to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("[T]he connection between what a physician 
said and a layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").  The Board also notes that it is also 
inconsistent with the evidence of record which shows that the 
veteran's cancer originated in his prostate.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran's cause of death, 
respiratory arrest due to metastatic prostate cancer, was not 
related to service, or to any of the veteran's service 
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

As to the appellant's claim for DIC benefits, according to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of his or her own willful misconduct and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service- connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 
38 C.F.R. § 3.22 (2005).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

The veteran died in October 2003. The cause of death listed 
on the death certificate is respiratory failure due to 
metastatic prostate cancer.  As noted above, service 
connection for the cause of the veteran's death was denied in 
a February 2004 rating decision.

At the time of the veteran's death, the veteran was service 
connected for the residuals of a compound commuted fracture 
of the right humerus, with severe muscle damage due to 
shrapnel, evaluated as 40 percent disabling, ulnar nerve 
transposition and paresthesia, secondary to same, also 
evaluated as 40 percent disabling, and Dupuytren's 
contracture of the right finger, evaluated as noncompensably 
disabling.  The veteran's combined evaluation was 60 percent.  
The veteran was also in receipt of individual unemployability 
benefits from December 2001.

The veteran was not a prisoner of war during his active 
military duty, he separated from service in August 1948, and 
he was in receipt of a total disability rating based on 
service- connected disabilities for less than two years prior 
to his death.  As the veteran was not a prisoner of war, and 
as, at the time of death, the veteran was not rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death, and was not rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 
38 U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no legal basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


